DETAILED ACTION
The response of May 2, 2022 is considered herein.
Claims 1 and 3 have been amended.
Claims 2, 4-13 and 15-22 have been canceled.
Claims 1, 3 and 14 are pending and have been considered on the merits herein.
The double patenting rejection of the previous action is overcome by the filing and approval of the terminal disclaimer on May 2, 2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUKUDA et al (US PG PUB 2009/0280308), in combination with KAJI et al (US PG PUB 2015/0024250).
Regarding claims 1 and 3, TSUKUDA et al teaches a substrate (“porous sheet” of TSUKUDA et al, abstract, wherein a sheet is analogous with a substrate or layer) for lithium ion battery separators (TSUKUDA et al teaches a “separator” of the abstract to comprise the porous sheet, while the use of the substrate within a lithium ion battery is interpreted as the intended use of the substrate, TSUKUDA et al teaches the use of the separator and in turn the porous sheet within a lithium ion battery, paragraph 105) comprising: 
heat-resistant fibers (“fibrillated heat resistant fibers”, “fibrillated heat-resistant fibers 1” or “fibrillated heat-resistant fibers 2” of TSUKUDA et al, as discussed in the abstract and of paragraphs 53-56 and tables 2, 3 and 5) and synthetic resin short fibers (“polyester fibers”,  “polyethylene terephthalate fibers” or “PET fibers” of the abstract, paragraphs 25, 47 and 58-60 and tables 2, 3 and 5) of TSUKUDA et al, interpreted to be synthetic as it taught to be man-made via solvent spinning for example in paragraph 47, interpreted to be made of resin in paragraph 35 and interpreted to be short based on the length of 1-15mm listed in paragraph 47 which mirrors the length 1-10mm of the instant application’s polyethylene terephthalate synthetic resin short fibers in paragraphs 96 and 102 of the specification as filed)
wherein the heat resistant fibers comprise fibrillated heat-resistant fibers (abstract) having a modified freeness of not more than 300 ml wherein the modified freeness is a value measured in accordance with JIS P8121-2:2012 except that an 80-mesh wire net having a wire diameter of 0.14 mm and an opening of 0.18 mm is used as a screening plate and the concentration of a sample is 0.1 % (Paragraph 32 of TSUKUDA et al teaches the use of fibrillated heat-resistant fibers with a freeness or unmodified freeness of 0-500 ml, fully encompassing the claimed modified freeness range.  While TSUKUDA et al does not expressly teach a freeness tested under the modified conditions claimed, TSUKUDA et al does teach fibrillated heat-resistant fibers comprising the same fibrillated materials (polyaramid, paragraph 77 in instant application and paragraph 20 in TSUKUDA et al) of the same sizing (paragraph 86 of the instant application and paragraph 19 of TSUKUDA et al) which seek to provide an ease of cuttability (paragraph 82 of the instant application teaches cuttability is correlated to freeness and TSUKUDA et al teaches the use of fibers with the claimed features as providing enhanced cuttability in paragraph 77 and table 12, examples 1, 4, 6, 10, 19, 22, 24, 32, 47, 50, 52, 60, 72, 75, 77 and 85 all using the desired materials of the instant invention).  Based on these structural similarities of the fibers and a similar functional motivation (ease of cuttability) achieved by the use of these fibers of the disclosed freeness, it is the position of the examiner the freeness claimed is obviously present in the fibrillated, heat-resistant fibers of TSUKUDA et al, absent any clear and convincing evidence and/or arguments to the contrary.  Moreover, because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shits to the applicant to demonstrate otherwise.), 
and the content of the fibrillated heat-resistant fibers (“fibrillated heat-resistant fibers 1”, “fibrillated heat-resistant fibers 2” or “FB” of paragraphs 53-56 and tables 2-5) having a modified freeness of not more than 300 ml (as discussed above and taught to be 0 or 100ml specifically in paragraphs 54 and 56) is not less than 1.0 mass% to less than 5.0 mass% (TSUKUDA et al teaches the content of the FB component or fibrillated heat-resistant fibers of the separator or substrate in tables 2-5 of examples 1, 4, 6, 10, 19, 22, 24, 32, 47, 50, 52, 60, 72, 75, 77 and 85), based on the total of all the fiber components contained in the substrate (wherein the total of all the components of TSUKUDA et al is interpreted to include the fibrillated heat-resistant component FB, polyester components A, B and C and fibrillated cellulose FBC, as shown in tables 2-5, all used to comprise the totality of the substrate and in turn the separator layer in TSUKUDA et al.  These examples teach the use of a fibrillated, heat-resistant fiber mass% of 4 mass% and paragraph 37 teaches a broader range which overlaps the claimed range of more than 1 mass% to less than 5 mass%.  Based on this overlap, the claimed range is rendered obvious.)

While TSUKUDA et al teaches the use of 4 wt% fibrillated heat resistant fibers and a ratio of these fibers to fibrillated cellulose fibers of 20:1 (paragraph 33, which would render at least .2 wt% cellulose material in the substrate of TSUKUDA et al), TSUKUDA et al is silent to the “content of the synthetic resin short fibers is 90.0 to 99.0 mass% based on the total of all fiber components contained in the substrate”.

KAJI et al teaches a substrate or separator for a lithium ion battery (abstract) comprising polyethylene terephthalate (PET) fibers in paragraphs 21-29, as in TSUKUDA et al.  KAJI et al teaches the separator layer to be comprised of PET fibers (or “synthetic resin short fibers” as in the instant claim and paragraph 96 of the instant specification, interpreted to be short fibers based on the short 3 mm length of the PET fibers of KAJI et al in table I mirroring that of the length of the instant claim’s short fibers taught in paragraph 102) as a base fiber with polyamide additive fibers (as in the heat-resistant fibers of TSUKUDA et al and the instant claim) and lyocell additive fibers (wherein lyocell are cellulose fibers, just as in the fibrillated cellulose fibers of TSUKUDA et al) in paragraphs 52 and 53.  Paragraph 53 details the use of a mass% of PET fiber compared to all other fibers present in the separator to be 70-100mass% to provide superior workability and strength (paragraph 19).  

It would have been obvious to one of ordinary skill in the art to utilize the synthetic resin short fibers of TSUKUDA et al and KAJI et al in an amount (of 70 to up to 100 mass%, allowing for the presence of the aramid or fibrillated heat-resistant fibers and the cellulose fibers of TSUKUDA et al) as in KAJI et al, so as to provide a separator with superior workability and strength.  To be clear, TSUKUDA et al teaches the presence of the cellulose fibers relative to the fibrillated heat-resistant fibers in a proportion of 20:1 in paragraph 33, making clear a presence of cellulose of less than .2 wt%, based on the use of 4 wt% fibrillated heat-resistant fibers, a total amount of non-synthetic fibers of 4.2 wt%. Utilization of synthetic resin short fibers in an amount of 95.8 wt% or less is rendered obvious.  For at least these reasons, the claimed range is rendered obvious by an overlapping example and encompassed by that of the range disclosed in KAJI et al, rendering the claimed range obvious based on modified TSUKUDA et al.

Regarding claim 14, TSUKUDA et al teaches adding inorganic particles to the fiber layer in paragraph 48, TSUKUDA et al fails to address the formation of a composite separator comprising the substrate addressed in TSUKUDA et al with an inorganic particle layer, organic particle layer, porous film, microfiber layer, solid electrolyte and gel-like electrolyte.
	
KAJI et al teaches a substrate or separator for a lithium ion battery (abstract) comprising polyethylene terephthalate (PET) fibers in paragraphs 21-29, as in TSUKUDA et al.  KAJI et al further teaches the use of applying a coating of inorganic particles (interpreted to read on the inorganic particle layer containing inorganic particles of the instant claim) so as to form a separator in paragraph 27.  Paragraph 34 teaches the application of the inorganic particles as a coating to the base fiber layer to provide improved strength and binding force within the separator.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a coating of inorganic particles, as in KAJI et al, as opposed to the inorganic particles within the layer, as in TSUKUDA et al, so as to allow for greater strength of the separator.
Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
In the first 2 paragraphs of page 6 of the response, the applicant argues TSUKUDA fails to address the “excellent effects of the claimed embodiments”.
The prior art need not address the effects or benefits of the product for the claims to be addressed by the prior art. The claimed combination addresses the claimed features of the invention.
In the final full paragraph of page 6, the applicant states TSUKUDA fails to address a fibrillated fiber content greater than 72 wt%.
The examiner agreed with this characterization of TSUKUDA and relies on KAJI to remedy this deficiency.
From pages 6-7 of the remarks, the applicant argues KAJI et al discloses a range of 70-100 mass% PET fiber and preferably 100:0 or 90:0 ratio of PET fibers to other fibers, which the applicant states require “other fibers are desirably used as little as possible”.
The examiner disagrees with the applicant’s characterization of the KAJI reference. While KAJI does show examples featuring 100% PET fiber, their own disclosure states that 90-100% of PET is preferable, which is overlaps the entirety of the claimed range and is interpreted to be sufficiently specific as this is not a large range with minimal overlap or extraneous other regions of content.  Moreover, with the teaching of TSUKUDA which makes clear the use of a fibrillated and PET fiber is preferred, a TSUKUDA read in view of KAJI would not seek to eliminate the fibrillated fibers or other fibers. A teaching of 100% PET fibers can be used, is not a teaching that 100% PET fibers must be used based on the disclosure of a preferred range of 90-100%.
From pages 7-8 of the remarks, the applicant argues the range claimed has criticality based on example 1-6 showing “superior” tensile strength over example 1-7 (established benefit of the lower end of the range) and example 1-2 showing “superior” prevention of leakage current compared to example 1-2 and comparative example 1-5 (established benefit of the upper end of the range).
The examiner disagrees this teaching reports findings which are unexpected. The results reported by the applicant are unclear based on the valuation of the tensile strength and leakage current. In this case, it is unclear what difference is found between the tensile strength of example 1-6 and 1-7 or the leakage current of example 1-2 and comparative example 1-1. The applicant has classified these values by a symbol with no numerical finding. Paragraph 147 in the specification as filed indicates that the symbol of example 1-6 reflects a tensile strength between 700-1000 N/m while example 1-7 reflects a tensile strength of 400-700 N/m. Based on this data reporting and known minor fluctuations between substrate values, there is no way to know if the difference between the tensile strength of these two substrates is 2 N/m (if example 1-6 were to have a tensile strength of 701 N/m and example 1-7 were to have a tensile strength of 699 N/m) or 500 N/m (if example 1-6 were to have a tensile strength of 1000 N/m and example 1-7 were to have a tensile strength of 500 N/m), as both of these examples would be reflective of the symbols shown. Due to this lack of specificity, there is no way to know if the benefit realized is significant (MPEP section 716.02(b)). A conclusion of “superior” or superiority of features here is a conclusory statement and therefore the comparison of these conclusions without data evidence lacks significance. This same lack of evidentiary significance is shown in response to the leakage current values of comparison between example 1-2 and comparative example 1-5. To be clear, the fluctuations and improvements in tensile strength is known to be effective and evident based on fiber content manipulation as seen in the tables of KAJI. For these reasons, the showing of the applicant does not establish unexpected results with significance over the claimed range. 
Moreover, the teachings of the combination of TSUKUDA in view of KAJI of an overlapping range nearly identical in scope and in conjunction with an example put forth in the analysis above sufficiently and obviously address the claimed range. For this reason, the rejection is maintained.
On page 9 of the remarks, the applicant argues TSUKUDA fails to teach the separator to comprise a layer of substrate and a composite as claimed.
The examiner agrees with this as this is the exact statement utilized in the examiner’s rejection of claim 14 using TSUKUDA, in view of KAJI. KAJI teaches the use of the substrate in conjunction with a composite layer, as addressed in the obviousness rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721/                                                                                                                                                                                                        8/10/2022
/BETHANY L MARTIN/Primary Examiner, Art Unit 1721